NOT PRECEDENTIAL


                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             _____________

                                    No. 12-1485
                                   _____________

                       UNITED STATES OF AMERICA

                                        v.

                           JAMAR BLACKSHEAR,
                                  Appellant
                          ________________________

                On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                      District Court No. 2-11-cr-00227-001
                District Judge: The Honorable R. Barclay Surrick
                           ________________________

                             Argued March 21, 2013

 Before: McKEE, Chief Judge, SMITH, and GREENAWAY, JR., Circuit Judges

                            (Filed: August 12, 2013)



Andrew J. Schell [ARGUED]
Office of United States Attorney
615 Chestnut Street
Suite 1250
Philadelphia, PA 19106
       Counsel for Appellee
Mark E. Cedrone [ARGUED]
123 South Broad Street
Suite 810
Philadelphia, PA 19109
       Counsel for Appellant

                                ________________

                                    OPINION
                                ________________


SMITH, Circuit Judge.

      Jamar Blackshear and his codefendant, Terrell Davis, appeal the denial of

their suppression motion. Blackshear has standing to challenge the search of the

rental vehicle under United States v. Baker, 221 F.3d 438, 442–43 (3d Cir. 2000).

For the reasons stated in Parts I and II of the companion case, United States v.

Davis, No. 12-1486 (3d Cir. Aug. 9, 2013), we will affirm the District Court’s

judgment.




                                          2